DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/09/2021 has been entered.
Applicant amended claims 29, 40 to overcome the previous objection.  The objection of claims 28 and 40 has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10769853 has been reviewed and is accepted. The terminal disclaimer has been recorded. The previous double patenting rejection has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the prior art of record taken alone or in combination, fails to disclose or render obvious: “A system for providing an augmented reality interface comprising: a first wireless device having a first processor under control of a first operating system and a second processor under control of a second operating system, the first wireless device configured to generate a wireless network, to receive image data of a plurality of items, to generate a virtual three dimensional coordinate system with an origin at a location of the first wireless device and to generate location data associated with each of the plurality of items relative to the origin of the three dimensional coordinate system; a second wireless device remote from the first wireless device, the second wireless device having a third processor under control of the second operation system and an application, the second wireless device generating the image data; and wherein the first wireless device is further configured to control the application on the second wireless device using the second processor.”
Regarding independent claim 33, the prior art of record taken alone or in combination, fails to disclose or render obvious: “A method for providing an augmented reality interface comprising: generating a user interface control in a user interface of a first wireless device, wherein the user interface is centered at a first virtual location relative to an origin having coordinates (0,0,0) 4 28084599v.1Attorney Docket No.: 143775.00024PATENT located at a second wireless device; wirelessly receiving image data of a plurality of objects at 
Regarding independent claim 40, the prior art of record taken alone or in combination , fails to disclose or render obvious: “A system for providing an augmented reality interface comprising: a first wireless device having means to receive image data of a plurality of objects, to generate a virtual three dimensional coordinate system with an origin at a location of the wireless device and to generate coordinate data for the plurality  of objects in the three dimensional coordinate system, to assign distinct coordinate data of the virtual three dimensional coordinate system to each of the plurality of objects; a second wireless device remote from the first wireless device, the second wireless device having means to generate the image data; and wherein the first wireless device is further configured to control the application on the second wireless device using the second processor and the coordinate data for each of the plurality of objects.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. MACIOCCI et al, U.S Patent Publication No. 20120249741 - MACIOCCI  teaches a head mounted device provides an immersive virtual or augmented reality experience for viewing data and enabling collaboration among multiple users. Rendering images in a virtual or augmented reality system may include capturing an image and spatial data with a 
2.  Arrasvuori U.S Patent Publication No. 20080071559 –Arrasvoui teaches using a mobile device involves obtaining a graphical representation of a scene of a local environment using a sensor of the mobile device. Graphical object data that enables a three-dimensional representation of the tangible object to be rendered on the mobile device is obtained via the network, in response to a shopping selection. The three-dimensional representation of the tangible object is displayed with the graphical representation of the scene via the mobile device so that the appearance of the tangible object in the scene is simulated.
 	3.  Densham, U.S Application Publication No. 2011/0219339 – Densham teaches providing an augmented reality experience on the mobile device 4. At block 290, the mobile device's location and orientation in the physical environment are obtained or determined. For example, GPS 24, the inertial sensor 28, the LPS 29, or combinations thereof, can be used to determine the orientation and location of the mobile device 4.

5.  Coile at al., U.S Application Publication No. 2007/0088822 – Colie teaches a system and method for distributing connections among a plurality of servers at an Internet site.  Virtual machine object also includes a variable which records the state of the virtual machine (i.e., in service, out of service, or failed).
6. Schuler at al., U.S Application Publication No. 2010/0214111- A user can create "virtual graffiti" that will be left for a particular device to view as part of an augmented reality scene. The virtual graffiti will be assigned to a particular physical location or a part of an object that can be mobile. The virtual graffiti is then uploaded to a network server, along with the location and individuals who are able to view the graffiti as part of an augmented reality scene.
7. Bauman et al, U.S Patent Application Publication No. 20070192704- Bauman teaches the port configuration utility involves managing aspects of firewalls within the topology. Although discussed herein as a technique for configuring firewall settings, it is recognized that the port configuration utility may be used to govern many other aspects of ports and uses thereof. 
8. Champion et al., U.S Patent Application Publication No. 2013/0234934 -Remote collaboration of a subject and a graphics object in a same view of a 3D scene. In one embodiment, one or more cameras of a collaboration system may 
9. Wang, Jih-fang, Vernon Chi, and Henry Fuchs. “A real-time optical 3D tracker for head-mounted display systems. “Vol. 24. No. 2. ACM, 1990. Wang teaches -Three cameras are mounted on a helmet which the user wears. Each camera uses a lateral effect photodiode as the recording surface. The 2D positions of the LED images inside the field of view of the cameras are detected and reported in real time. The measmecl 2D image positions and the known 3D positions of the LEDs used to compute the position and orientation of the camera assembly in space.
10. Tuceryan, Mihran, et al. " Calibration Requirements and Procedures for Augmented Reality” European Computer Industry Research Centre, 1995. Augmented reality entails the use of models and their associated renderings to supplement information in a real scene. In order for this information to be relevant or meaningful, the models must be positioned and displayed in such a way that they blend into the real world in terms of alignments, perspectives, illuminations, etc. Some of the transformations are known as a result of an elaborate calibration procedure. And finally, some of the transformations are inferred from the remaining set of known  transformations. Some of the intrinsic device properties are also known as a result of calibration procedures (e.g., distortion transformation from the scan converter)
Education and information technologies 5.4 (2000): 263-276. - Menu selection is achieved by moving the pen over the appropriate 3D button until it is highlighted and clicking on the primary button of the pen (a highlighted 3D button can be seen in Figure 3). The menu button turns red when clicked and appears pressed down-aselection technique known to most users from 2D window interfaces.

Claims 22-32, 34-39 depend either directly or indirectly from independent claims 21 or 33 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619